Gordon, J.
(dissenting).—I think the motion to dismiss the appeal should have been granted. The record discloses that the order and judgment appealed from was based in part upon at least one affidavit. This affidavit was not brought into the record by any bill of exceptions or statement of facts, and cannot, therefore, properly be considered. Clay v. Selah Valley Irrigation Co., 14 Wash. 543 (45 Pac. 141); State v. Howard, 15 Wash. 425 (46 Pac. 650). But in reference to this the majority say “it was incumbent on the respondent to see that such matters were brought here in some proper manner.” On the contrary, I think that error will not be presumed; that it was appellant’s duty to bring to this court a true record of the proceeding upon which the order appealed from was based. And when, as here, it clearly appears that he has not done so, the appeal should be dismissed.